Citation Nr: 0302283	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  98-08 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an assignment of a higher disability rating 
for service-connected post-operative residuals of a right 
ankle injury with osteochondritis, currently rated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1995 to 
January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 1997, a 
statement of the case was issued in January 1998, and a 
substantive appeal was received in February 1998.  The 
veteran testified at a personal hearing at the RO in December 
1999.  He testified at a Board hearing at the RO in October 
2002.    

During the October 2002 Board hearing at the RO, the veteran 
withdrew his appeal for effective date of payment of the 
temporary total evaluation based on surgical or other 
treatment necessitating convalescence.  The Board finds that 
he effectively withdrew his appeal as to this issue.  
38 C.F.R. § 20.204 (2002).  


FINDING OF FACT

The veteran's service-connected post-operative residuals of a 
right ankle injury with osteochondritis is manifested by 
subjective complaints of instability, pain, and limitation of 
motion and clinical findings of right ankle instability, 
pain, limitation of motion with severe muscle spasm, and 
tenderness; the overall disability picture more nearly 
approximates marked ankle disability. 




CONCLUSION OF LAW

The criteria for entitlement to a disability rating of 30 
percent, but no higher, for the veteran's service-connected 
post-operative residuals of a right ankle injury with 
osteochondritis have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§  4.7, 4.40, 4.45, 
4.71a and Code 5262 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
increased rating.  The discussions in the rating decisions, 
statement of the case, and supplemental statements of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in a March 2001 letter, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA hospital and outpatient records, and VA 
examination reports in April 1998 and March 1999.  As the 
record shows that the veteran has been afforded VA 
examinations in connection with his claim, the requirements 
of 38 C.F.R. § 3.159(c)(4) (2002) have been met.  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

Analysis

The May 1997 rating decision granted service connection for 
right ankle injury with osteochondritis dissecans and 
assigned a 10 percent disability rating effective January 3, 
1997.  In a January 1998 rating decision, the RO granted 
entitlement to a temporary total evaluation due to required 
convalescence as a result of treatment and surgery for the 
veteran's service-connected right ankle injury, effective 
November 6, 1997.  38 C.F.R. § 4.30 (2002).  By rating 
decisions in March 1998, May 1998 and November 1998, the RO 
continued the total evaluation benefits until September 1, 
1998.  In the May 1998 rating decision, the RO also increased 
the veteran's rating from 10 to 20 percent for his post-
operative residuals of a right ankle injury with 
osteochondritis, effective January 3, 1997.      

The present appeal involves the veteran's claim that the 
severity of his service-connected post-operative residuals of 
a right ankle injury with osteochondritis (right ankle 
disability) warrants a higher disability rating.  Disability 
ratings are determined by the application of the Schedule For 
Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Since the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his right ankle disability is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's service-connected right ankle disability has 
been rated by the RO under the provisions of Diagnostic Code 
5262.  Diagnostic Code 5262 contemplates impairment of the 
tibia and fibula.  Malunion of the tibia and fibula with 
slight knee or ankle disability warrants a 10 percent rating.  
A 20 percent rating is warranted for malunion with moderate 
knee or ankle disability and a 30 percent rating is warranted 
for malunion with marked knee or ankle disability.  Nonunion 
of the tibia and fibula, with loose motion, requiring brace 
warrants a 40 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's essential argument is that his service-
connected right ankle disability is manifested by chronic 
pain, instability, limitation of motion and numbness, which 
limits his daily activities.  In his written statements, in a 
December 1999 hearing at the RO, and in an October Board 
hearing at the RO, the veteran indicated that he injured his 
right ankle in service, resulting in a splitting of two bones 
in his lower leg, crushed talus, and tendon detachments.  
Following service, the veteran complained of swelling, 
instability, and chronic right ankle pain that also limited 
his ability to go to school, work, and to use stairs.  The 
veteran also stated that he experienced increased stability 
and reduction in right ankle pain after his November 1997 
surgery.  His current complaints are limited right ankle 
motion, weight bearing, and numbness.  

Upon review, service medical records show that upon 
separation from service, a Physical Evaluation Board 
diagnosed the veteran as having osteochondritis dissecans of 
the medial right talus, with secondary adjustment disorder.  

Post-service clinical evidence prior to the November 6, 1997 
operation revealed right ankle instability.  A May 1997 VA x-
ray report of the right ankle revealed widening of the distal 
joint space between fibula and talus.  It was noted that the 
above finding was consistent with a lateral soft tissue 
injury.  There was also a 4 mm. lytic defect in the 
mediolateral articulating surface of the talus, consistent 
with minimal aseptic necrosis.  A May 1997 VA MRI report 
indicated that the findings were consistent with 
osteochondritis dissecans.  The appearance of fluid in the 
lesion suggested that there might be a fracture of the 
osteochondritis dissecans.  There was also some fluid in the 
ankle joint, and in the posterior tibia tendon.  

VA medical records from September 1997 through the early part 
of November 1997 indicated that the veteran was found to have 
positive ankle drawer and was diagnosed as having right ankle 
instability and osteochondritis dissecans.  VA x-ray report 
in November 1997 revealed that a medial talar dome 
osteochondral defect was no longer seen on profile, but 
lucent area with normal cortical rim may correspond to the 
previous findings.  Moderate joint space narrowing and 
effusion unchanged.  VA MRI report in November 1997 found a 
severe transchondral injury of the medial aspect of the talar 
dome with areas of sclerosis and fragmentation.  There was a 
moderate amount of marrow edema and concern for loose 
fragments within the medial ankle joint proper.    

Right ankle instability was further evident by the operating 
procedure performed on November 6, 1997.  The operation 
report noted that the physician's reattached the veteran's 
anterior talofibular ligament and the calcaneofibular 
ligament as well as the entire lateral ankle capsule back to 
the fibular.  Further repair included the inferior 
retinaculum back to the fibula.    

Following the operation, clinical evidence indicated 
stability of the right ankle, but limitation of motion with 
severe muscle spasm, and tenderness.  VA examination report 
in April 1998 showed limitation of dorsiflexion to 20 
degrees, plantar flexion 30 degrees with a momentary severe 
muscle spasm during testing.  The veteran reported varying 
degrees of decreased and hypersensitivity of pinprick 
sensation over the dorsal forefoot area.  No instability of 
the joint.  VA examination in March 1999 revealed  limited 
range of motion about the right ankle with dorsiflexion 5 
degrees and plantar flexion to 45 degrees.  The right tendo 
Achilles is intact to palpation.  

VA clinical record in April 2000 examination demonstrated 
very tender to light palpation inferior posterior to medial 
and lateral malleoli.  Tender to light pressure along lateral 
half of dorsum of foot.  The examiner found no ankle 
instability.  May 2000 VA clinical note found tenderness to 
right ankle movement on examination. 

Upon review, the Board finds that through the November 6, 
1997 operation, the veteran's symptoms of right ankle 
instability and pain are clearly supported by clinical 
evidence and that the veteran's right ankle disability 
amounted to malunion of the fibula with marked ankle 
disability under Code 5262.  Following the November 6, 1997 
operation, there was also clinical evidence of significant 
limitation of motion with severe muscle spasm and tenderness.  
While the medical evidence shows that the veteran was without 
instability of the right ankle following his operation, the 
Board finds that the clinical evidence, along with 
consideration of the factors enumerated in DeLuca, supra, and 
38 C.F.R. §§ 4.40, 4.45, creates a disability picture which 
more nearly approximates the criteria for a rating of 30 
percent under Code 5262.  

The Board has also considered entitlement to a rating in 
excess of 30 percent, however, there is no evidence of 
nonunion of the tibia and fibula in the records at any time 
during the claims period to warrant a higher rating under 
Code 5262.  Additionally, there is no evidence of ankylosis 
of the right ankle to warrant a rating under 5270.  The Board 
finds that the evaluation of 30 percent, awarded above, 
appropriately considers the veteran's level of disability 
both objectively demonstrated on clinical evaluation and 
subjective complaints of instability, pain, and limitation of 
motion.  

In sum, the Board finds that the veteran's service-connected 
right ankle disability warrants a 30 percent rating, but no 
higher, under Code 5262, effective January 3, 1997.     

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

Entitlement to a disability rating of 30 percent is 
warranted.  To this extent, the appeal is granted.    



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

